Exhibit 10.53
OMNIBUS AMENDMENT TO LOAN DOCUMENTS
This OMNIBUS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into as
of November 10, 2008 by and between TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA, a New York corporation (“Lender”), having an address at 730 Park
Avenue, New York, New York 10017 and                                         , a
                                         (“Borrower”) having an address at Life
Time Fitness, Inc., 2902 Corporate Place, Chanhassen, Minnesota 55317.
RECITALS:
     A. Lender has made and Borrower, together with certain affiliates of
Borrower identified in Exhibit A hereto (each an “Other Borrower”, collectively,
the “Other Borrowers” and together with the Borrower, the “Borrowers”) have
accepted a loan (the “Loan”) in the maximum principal amount of $143,119,000.00.
     B. The aggregate amount of the Loan is evidenced by thirteen (13) separate
promissory notes, each executed by the Borrower or an Other Borrower as provided
on Exhibit A-1, each dated one of the following dates: (i) June 14, 2001,
(ii) October 26, 2001 or (iii) November 27, 2002 (all such promissory notes
executed by the Borrowers are referred to herein collectively as the “Note(s)”).
The Note(s) evidence(s) a promise to pay the principal balances thereof, with
interest thereon to the order of Lender as set forth in the Note(s) and with the
balance, if any, of the Debt being due and payable on July 1, 2011 (the
“Maturity Date”).
     C. In connection with the Loan, the Borrower and the Other Borrowers
executed and delivered various real property encumbrance documents, affecting
the real property described in Exhibit C hereto.
     D. The parties have determined it is in their mutual interest to modify
certain provisions of the Loan Documents relative to transfers of interest in
the Sponsor (as those terms are defined in the Mortgages, which term is defined
in the Notes).
     E. Contemporaneously herewith, each of the Other Borrowers is executing an
Omnibus Amendment in form substantially identical to this Amendment to
effectuate the matters expressed in Recital D with respect to the documents to
which each such Other Borrower is a party (such Omnibus Amendments executed by
the Other Borrowers are referred to herein as the “Contemporaneous Omnibus
Amendments”).
AGREEMENT
     NOW THEREFORE, in consideration of the foregoing Recitals, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and Lender agree as follows:

1.   Incorporation of Recitals. The foregoing Recitals are true and accurate and
are hereby incorporated into this Amendment.

 



--------------------------------------------------------------------------------



 



2. Description of the Loan Documents.

  a.   The term “Original Loan Documents” means the Notes, together with all
other documents executed and delivered by the Borrower, by the Other Borrowers,
by LTF TIAA Real Estate Holdings, LLC (“LTF Holdings”), LIFE TIME FITNESS, INC.
(“Life Time”), LTF CLUB OPERATIONS COMPANY, INC. (“LTF Club”), LTF REAL ESTATE
COMPANY, INC., (“LTF Real Estate”), and FCA REAL ESTATE HOLDINGS, LLC, (“FCA”)
to secure or evidence the Loan, as such documents may have been heretofore
amended. The Original Loan Documents are identified by name of the entity having
executed them on Exhibit B hereto. The Original Loan Documents executed by the
Borrower are referred to herein as the “Borrower Original Loan Documents”.    
b.   The term “Amended Loan Documents” means all documents listed on Exhibit B
hereto as (i) amended hereby, (ii) amended by any Contemporaneous Omnibus
Amendment or (iii) amended by any documents executed contemporaneously herewith
by LTF Holdings, Life Time, LTF Club, LTF Real Estate, and FCA as any such
documents identified in clauses (i) and (ii) may from time to time be amended,
modified or restated.

3.   Amendment of Specific Original Loan Documents. The Original Loan Documents
are hereby amended as set forth below:

  a.   Original Promissory Notes. All references in the Notes executed by the
Borrower (the “Borrower Notes”) to the “Mortgage” or to any term defined by the
Mortgage shall mean such Mortgage or such terms as amended hereby and as may
from time to time be further amended, modified or restated.     b.   Original
First Mortgage.

  i.   The term “Original First Mortgage” means that document (or those
documents) identified on Exhibit B hereto as a “First Mortgage” or a “First Deed
of Trust” executed by the Borrower and encumbering the real property legally
described in Exhibit C hereto.     ii.   Amendment of Certain Terms.

  (1)   The definition of “Note(s)” in the Original First Mortgage shall mean
the Borrower Notes, as hereby amended and as may from time to time be amended,
modified or restated.     (2)   The definition of “Loan Documents” in the
Original First Mortgage is amended to mean and include the Amended Loan
Documents.

  iii.   Section 12.2(b)(iii)(a) of the Original First Mortgage is hereby
deleted and replaced with the following:

2



--------------------------------------------------------------------------------



 



      “(a) At all times, Bahram Akradi individually retains not less than
1,800,000 shares in Sponsor, which shares must be owned unencumbered not later
than November 30, 2008, and the employees of the Sponsor, at any time, other
than Bahram Akradi (the “Employee Shareholders”) in the aggregate retain not
less than three percent (3.0%) of the shares of Sponsor (the “Required
Percentage”), except to the extent that Bahram Akradi and the Employee
Shareholders are diluted (but not more than proportionately) as the result of a
purchase of new shares in Sponsor by contributors of capital raised in either
the public or private markets. Concerning Bahram Akradi’s shares, if at any time
during the term of this Mortgage any change in the outstanding shares of capital
stock of the Sponsor shall occur by reason of any reclassification,
recapitalization, stock split, reverse split, subdivision or combination,
exchange or readjustment of shares or similar event, or any stock dividend
thereon with a record date during such period, the number of shares Bahram
Akradi must hold pursuant to the immediately preceding sentence shall be
appropriately adjusted to reflect such change. Concerning the shares of Employee
Shareholders at least one third (1/3) of the Required Percentage must be owned,
the remainder must be held in the form of options, whether vested or unvested,
and at least two thirds (2/3) of the Required Percentage must either be owned or
held in the form of vested options.”

  iv.   Section 12.2(b)(iv) of the Original First Mortgage is hereby deleted and
replaced with the following:

      “Transfers of an Investor’s interest in Sponsor to any adult “member of
the immediate family” of the Investor or to a trust for the benefit of such
Investor or any “member of the immediate family” of the Investor, provided that
subsequent to the Transfer, Bahram Akradi (or a trust or trusts for the benefit
of Bahram Akradi or any “member of the immediate family” of Bahram Akradi as to
which Bahram Akradi retains the sole power to direct such trusts) remains as a
shareholder and retains the number of shares required by Section 12.2(b)(iii)(a)
above. The phrase “member of the immediate family” means a spouse, a sibling, a
lineal ancestor or descendant (including a legally adopted child) and a spouse
of any lineal ancestor or descendant.”

  v.   Notice. The Borrower’s notice address in Section 17.1 is hereby deleted
and replaced with the following:

3



--------------------------------------------------------------------------------



 



         
 
  “If to Borrower:   Life Time Fitness, Inc.
 
      2902 Corporate Place
 
      Chanhassen, MN 55317
 
      Attention: Bahram Akradi
 
  “with a copy to:   Life Time Fitness, Inc.
 
      2902 Corporate Place
 
      Chanhassen, MN 55317

 
      Attention: General Counsel”

  c.   Original First Assignment of Leases and Rents.

  i.   The term “Original First Assignment” means that document (or those
documents) identified on Exhibit B hereto as a “First Assignment of Leases and
Rents” executed by the Borrower.     ii.   Amended Mortgage. All references in
the Original First Assignment(s) to the “Mortgage” shall mean the Original First
Mortgage relating to the real property encumbered by such Original First
Assignment, as amended hereby, and as it may from time to time be amended,
modified or restated.     iii.   Amended Definitions.

  (1)   All terms in the Original First Assignment defined by reference to an
Original First Mortgage shall mean such terms as defined in such Original First
Mortgage as amended hereby, as it may from time to time be amended, modified or
restated.     (2)   The definition of “Notes” in the Original First Assignment
shall mean the Borrower Notes, as hereby amended and as may from time to time be
amended, modified or restated.

  iv.   The term “Assignment” in the Original First Assignment shall mean such
document as amended hereby and as it may from time to time be amended, modified
or restated.

  d.   Original Guaranty.

  i.   Original Guaranty. The term “Original Guaranty” means that document
identified on Exhibit B as a “Guaranty”, executed by the Borrower.     ii.   All
references to “Loan Documents” in the Original Guaranty, whether individually or
collectively shall mean such Loan Documents as hereby amended and as may from
time to time be amended, modified or restated.     iii.   The term “Guaranty” in
the Original Guaranty shall mean such document as amended hereby and as it may
from time to time be amended, modified or restated.

4



--------------------------------------------------------------------------------



 



  iv.   With respect to the Guaranty executed by LTF Minnesota Real Estate
Company, LLC (“LTF Minnesota”) the foregoing amendments shall not modify the
limitation of liability set forth in the Guaranty executed by LTF Minnesota.

  e.   Environmental Indemnity.

  i.   Original Indemnity. The term “Original Indemnity” means that document
identified on Exhibit B hereto as an “Environmental Indemnity” executed by the
Borrower.     ii.   All references to “Loan Documents” in the Original
Indemnity, whether individually or collectively shall mean such Loan Documents
as hereby amended and as may from time to time be amended, modified or restated.
    iii.   The term “Environmental Indemnity” in the Original Indemnity shall
mean such document as amended hereby and as it may from time to time be amended,
modified or restated.

  f.   Original Second Mortgage.

  i.   The term “Original Second Mortgage” means that document (or those
documents) identified on Exhibit B hereto as “Second Mortgages” or “Second Deeds
of Trust” executed by the Borrower and encumbering the real property legally
described in Exhibit C hereto.     ii.   Amendment of Certain Terms.

  (1)   The definition of “Note(s)” in the Original Second Mortgage shall mean
the Borrower Notes, as hereby amended and as may from time to time be amended,
modified or restated.     (2)   The definition of “Loan Documents” in the
Original Second Mortgage is amended to mean and include the Amended Loan
Documents.

  iii.   Section 12.2(b)(iii)(a) of the Original Second Mortgage is hereby
deleted and replaced with the following:

      “(a) At all times, Bahram Akradi individually retains not less than
1,800,000 shares in Sponsor, which shares must be owned unencumbered not later
than November 30, 2008, and the employees of the Sponsor, at any time, other
than Bahram Akradi (the “Employee Shareholders”) in the aggregate retain not
less than three percent (3.0%) of the shares of Sponsor (the “Required
Percentage”), except to the extent that Bahram Akradi and the Employee
Shareholders are diluted (but not more than proportionately)

5



--------------------------------------------------------------------------------



 



      as the result of a purchase of new shares in Sponsor by contributors of
capital raised in either the public or private markets. Concerning Bahram
Akradi’s shares, if at any time during the term of this Mortgage any change in
the outstanding shares of capital stock of the Sponsor shall occur by reason of
any reclassification, recapitalization, stock split, reverse split, subdivision
or combination, exchange or readjustment of shares or similar event, or any
stock dividend thereon with a record date during such period, the number of
shares Bahram Akradi must hold pursuant to the immediately preceding sentence
shall be appropriately adjusted to reflect such change. Concerning the shares of
Employee Shareholders at least one third (1/3) of the Required Percentage must
be owned, the remainder must be held in the form of options, whether vested or
unvested, and at least two thirds (2/3) of the Required Percentage must either
be owned or held in the form of vested options.”

  iv.   Section 12.2(b)(iv) of the Original Second Mortgage is hereby deleted
and replaced with the following:

      “Transfers of an Investor’s interest in Sponsor to any adult “member of
the immediate family” of the Investor or to a trust for the benefit of such
Investor or any “member of the immediate family” of the Investor, provided that
subsequent to the Transfer, Bahram Akradi (or a trust or trusts for the benefit
of Bahram Akradi or any “member of the immediate family” of Bahram Akradi as to
which Bahram Akradi retains the sole power to direct such trusts) remains as a
shareholder and retains the number of shares required by Section 12.2(b)(iii)(a)
above. The phrase “member of the immediate family” means a spouse, a sibling, a
lineal ancestor or descendant (including a legally adopted child) and a spouse
of any lineal ancestor or descendant.”

  v.   Revised Guaranty. References in the Original Second Mortgage to the
“Guaranty” shall mean the Original Guaranty as amended hereby and as it may from
time to time be amended, modified or restated. Exhibit G to the Original Second
Mortgage is hereby deemed replaced with the Original Guaranty as amended hereby
and as it may from time to time be amended, modified or restated.     vi.   The
terms “Senior Mortgage” and “Senior Assignment”, as used in the Original Second
Mortgage shall mean, respectively, the Original First Mortgage and the Original
First Assignment, each as amended hereby and

6



--------------------------------------------------------------------------------



 



      as such documents may from time to time be amended, modified or restated.
    vii.   Notice. The Borrower’s notice address in Section 17.1 is hereby
deleted and replaced with the following:

         
 
  “If to Borrower:   Life Time Fitness, Inc.
 
      2902 Corporate Place
 
      Chanhassen, MN 55317
 
      Attention: Bahram Akradi
 
  “with a copy to:   Life Time Fitness, Inc.
 
      2902 Corporate Place
 
      Chanhassen, MN 55317

 
      Attention: General Counsel”

  g.   Original Second Assignment of Leases and Rents.

  i.   The term “Original Second Assignment” means that document (or those
documents) identified on Exhibit B hereto as a “Second Assignment of Leases and
Rents” executed by the Borrower.     ii.   Amended Mortgage. All references in
the Original Second Assignment(s) to the “Mortgage” shall mean the Original
Second Mortgage relating to the real property encumbered by such Original Second
Assignment, as amended hereby, and as it may from time to time be amended,
modified or restated.     iii.   Amended Definitions.

  (1)   All terms in the Original Second Assignment defined by reference to an
Original Second Mortgage shall mean such terms as defined in such Original
Second Mortgage as amended hereby, as it may from time to time be amended,
modified or restated.     (2)   The definition of “Note(s)” in the Original
Second Assignment shall mean the Borrower Notes, as hereby amended and or as may
from time to time be amended, modified or restated.

  iv.   Revised Guaranty. References in the Original Second Assignment to the
“Guaranty” shall mean the Original Guaranty as amended hereby and as it may from
time to time be amended, modified or restated.     v.   The term “Assignment” in
the Original Second Assignment shall mean such document as amended hereby and as
it may from time to time be amended, modified or restated.

4.   Limitation of Liability. Except as expressly amended hereby, nothing in
this Amendment shall in any manner affect any limitation of liability expressly
provided in any of the Original Loan Documents, including, without limitation,
in Section 16 of the Notes,

7



--------------------------------------------------------------------------------



 



    Article XV of the Original First Mortgages and the Original Second
Mortgages, the limitations on remedy limits contained in the Original Loan
Documents executed by LTF Minnesota Real Estate Company, LLC and the Original
Loan Documents executed by LTF USA Real Estate Company, LLC with respect to the
property located in the Commonwealth of Virginia or the property located in the
State of Ohio.   5.   Reaffirmation. Borrower hereby repeats, reaffirms and
remakes all representations, warranties, covenants and agreements contained in
the Amended Loan Documents to which it is a party as of the date of this
Amendment. Without limiting the foregoing, Borrower confirms that its
obligations under each Guaranty and Indemnity to which it is a party are not
diminished or mitigated by the execution of this Amendment or any other
Contemporaneous Omnibus Amendment.   6.   Representations. Borrower represents
and warrants that (i) no default or event of default currently exists under any
of the Amended Loan Documents; (ii) no condition exists which with the giving of
notice or the passage of time, or both, would result in such a default or event
of default; (iii) each of the foregoing RECITALS is correct; (iv) there has been
no material adverse change in the financial condition of Borrower from that
shown in the financial statements most recently furnished to Lender in
connection with the loans referred to herein, and (v) as of October 20, 2008,
there were 39,712,101 shares of the Sponsor outstanding.   7.   Full Force and
Effect. All of the provisions, rights, powers and remedies contained in the
Amended Loan Documents shall stand and remain unchanged and in full force and
effect. The Borrower has no defense to any of its obligations under the Amended
Loan Documents to which it is a party.   8.   References. No reference to this
Amendment need be made in any instrument or document at any time referring to
any Amended Loan Document, and any reference in any such instrument or document
to an Original Loan Document shall be deemed to be a reference to the Amended
Loan Documents.   9.   Defined Terms. Unless otherwise defined in this
Amendment, capitalized terms shall have the meanings given to them in each of
the Original First Mortgages, as amended hereby.   10.   Governing Law. This
Amendment shall be construed in accordance with and governed by the internal
laws of the State of New York without regard to conflicts of law principles,
provided, however, that the foregoing shall not affect the choice of law
provision specified in an Amended Loan Document.   11.   Counterparts. This
Amendment may be executed in any number of counterparts, each of which shall be
deemed an original, but which together shall constitute one and the same
instrument.   12.   Amendments. No provision of this Amendment may be modified,
amended or waived except by a writing executed by the party sought to be bound
thereby. No consent or

8



--------------------------------------------------------------------------------



 



    approval of Lender shall be given or deemed to have been given except to the
extent expressly set out in a writing executed and delivered by Lender to
Borrower.   13.   Amendment as Loan Instrument. This Amendment shall be
considered a “Loan Document” and shall be construed in conjunction with the
other Amended Loan Documents.   14.   Conditions to Effectiveness; Further
Assurances.

  a.   As consideration for this Amendment, Borrower has furnished and Lender
acknowledges the following: (a) payment by Borrower and receipt by Lender of a
loan modification fee in an amount agreed upon by Lender and Borrower, (b) the
delivery of endorsements to Lender’s policies of title insurance evidencing the
recording of this Amendment and evidencing no intervening matters affecting
title to the Property, except as Lender shall accept in Lender’s sole and
absolute discretion (it being acknowledged that the actual delivery of such
endorsement will be after the date of this Amendment, but no later than 30 days
from such date), (c) the delivery of evidence of the authority of the Borrower
and all Affiliates of Borrower to execute this Amendment and all related
documents, satisfactory to Lender in its reasonable discretion, and (d) the
payment of all of Lender’s costs and expenses associated with this Amendment,
including without limitation, the fees and expenses of Lender’s outside counsel.
    b.   Borrower will execute, acknowledge and deliver to Lender, or to any
other entity Lender designates, any additional or replacement documents and
perform any additional actions that Lender determines are reasonably necessary
to evidence, perfect or protect the rights intended to be afforded to Lender
under this Amendment and to otherwise carry out the intent or facilitate the
performance of the provisions of the this Amendment and the Loan Documents
executed by Borrower or any Affiliate of Borrower.     c.   Borrower appoints
Lender as Borrower’s attorney-in-fact to perform, at Lender’s election, any
actions and to execute and record any of the additional or replacement documents
referred to in this Section, in each instance only at Lender’s election and only
to the extent Borrower has failed to comply with the terms of this Section.

15.   Release. Borrower represents and warrants that there are no defaults by
Borrower or events which, with the passage of time or the giving of notice,
would constitute an Event of Default by Borrower, that Borrower has no offsets
or defenses against Lender respecting any portion of the Obligations and that
Borrower has no claim against Lender of any kind in connection with this Loan.
Borrower hereby releases any claim against Lender which Borrower may have as of
the date hereof, either known or unknown.

16.   Certification of Compliance. Borrower agrees to certify to Lender in
writing that it complies with Section 12.2(b)(iii)(a) and Section 12.2(b)(iv) of
the Mortgages, providing

9



--------------------------------------------------------------------------------



 



    any evidence of such compliance reasonably requested by Lender within
10 days after the end of each calendar year and at any other time reasonably
requested by Lender.

17.   WAIVERS. BORROWER HEREBY REPEATS, REAFFIRMS AND REMAKES ALL WAIVERS
CONTAINED IN THE ORIGINAL LOAN DOCUMENTS AS OF THE DATE OF THIS AMENDMENT,
INCLUDING WITHOUT LIMITATION, THE WAIVER OF JURY TRIAL CONTAINED IN THE ORIGINAL
LOAN DOCUMENTS.

[Signature Pages Follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed effective as of
the date first written above.

              TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Insert Proper Signature Block and State Notary]





--------------------------------------------------------------------------------



 



               
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Insert Proper Signature Block and State Notary]
This Instrument was prepared by,
and after recording this Instrument
should be returned to:
John F. Edelbrock, Esq.
c/o Mayer Brown LLP
71 S. Wacker Drive
Chicago, Illinois 60606





--------------------------------------------------------------------------------



 



EXHIBIT A
List of Other Borrowers

1.   LTF Michigan Real Estate Company, LLC   2.   LTF Minnesota Real Estate
Company, LLC   3.   LTF USA Real Estate Company, LLC





--------------------------------------------------------------------------------



 



EXHIBIT A-1
Notes Made by Co-Borrowers

                                  TIAA                 Mortgage   Original Note
    Co-Borrower   Property(ies)   Number   Amount   Date of Note
LTF Michigan Real
Estate Company, LLC
(f/k/a LTF Michigan
Real Estate, LLC)
  Troy, Michigan     0005004-00     $ 10,949,541     June 14, 2001
 
                       
LTF Michigan Real
Estate Company, LLC
(f/k/a LTF Michigan
Real Estate, LLC)
  Shelby, Michigan     0005004-01     $ 10,143,440     June 14, 2001
 
                       
LTF Michigan Real
Estate Company, LLC
(f/k/a LTF Michigan
Real Estate, LLC)
  Novi, Michigan     0005004-02     $ 9,710,019     June 14, 2001
 
                       
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Schaumburg, Illinois     0005005-00     $ 12,149,062     June 14, 2001
 
                       
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Warrenville,
Illinois     0005005-01     $ 13,723,938     June 14, 2001
 
                       
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Centerville,
Virginia     0005006     $ 9,344,000     June 14, 2001
 
                       
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Indianapolis,
Indiana     0005007     $ 9,049,000     June 14, 2001
 
                       
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Algonquin, Illinois     0005005-02     $ 13,500,000     October 26, 2001
 
                       
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Columbus, Ohio     0005128-00     $ 5,000,000     October 26, 2001





--------------------------------------------------------------------------------



 



                                  TIAA                 Mortgage   Original Note
    Co-Borrower   Property(ies)   Number   Amount   Date of Note
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Burr Ridge, Illinois     0005384-01     $ 15,000,000     November 27, 2002
 
                       
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Orland Park,
Illinois     0005390-00     $ 15,000,000     November 27, 2002
 
                       
LTF USA Real Estate
Company, LLC (f/k/a
LTF USA Real
Estate, LLC)
  Skokie, Illinois     0005391-00     $ 15,000,000     November 27, 2002
 
                       
LTF Minnesota Real
Estate Company, LLC
(f/k/a LTF
Minnesota Real
Estate, LLC)
  Eagan, Minnesota     0005008     $ 4,550,000     June 14, 2001
 
                       
 
      Total   $ 143,119,000      





--------------------------------------------------------------------------------



 



EXHIBIT B
Loan Documents





--------------------------------------------------------------------------------



 



EXHIBIT C
Legal Description of
Real Property Owned by Borrowers

 